DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mao et al., US 2007/0092429.
Regarding claim 1, Mao et al., teaches a metal ion battery (0037) comprising: a cathode (0042); an electrolyte (0042); and an anode (0044) comprising graphitic powder (0044) having a mean average particle size of between 3 and 30 .mu.m (less than 30 um) (0010) (less than 20 um; less than 15 um) (0018) formed of graphite precursor material (0032) that has been graphitized at a temperature between 2300.degree. C. and 2600.degree. C (greater than 2000 deg C, or greater than 2500 deg C) (0032).Regarding claim 2, Mao et al., teaches wherein the graphite precursor materials are particles of coal tar pitch (0015; 0024) or petroleum coke (0015; 0024).Regarding claim 3, Mao et al., teaches wherein the graphite precursor coke particles are green coke particles that have not been calcined (0014; 0016).Regarding claim 4, Mao et al., teaches wherein the mean average size of the graphite precursor particles is between 5 and 25 microns (less than 30 um) (0010).Regarding claim 5, Mao et al., teaches wherein the graphite precursor materials have a carbon content of between 75 and 99% (greater than 60 wt%) (0014) (greater than 80 wt%; greater than 95 wt% (0020).Regarding claim 6, Mao et al., teaches wherein the graphite precursor materials have a carbon content of between 80 and 98% (greater than 80 wt%; greater than 95 wt% (0020). Regarding claim 7, Mao et al., teaches having an initial coulombic efficiency of at least 92% (Table 1) and a specific capacity of at least 250 mAh/g (discharge capacity of 332 mAh/g) (Table 1).Regarding claim 8, Mao et al., teaches where the graphitic powder has been graphitized to a temperature of between 2300.degree. C. and 2700.degree. C (greater than 2000 deg C) (0032-0033).Regarding claim 9, Mao et al., teaches where the graphitic powder has been graphitized to a temperature of between 2400.degree. C. to 2600.degree. C (greater than 2000 deg C) (0032-0033).Regarding claim 10, Mao et al., teaches where the graphitic powder has been graphitized to a temperature of between 2450.degree. C. to 2550.degree. C (greater than 2000 deg C) (0032-0033).
Thus, the claims are anticipated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727